Citation Nr: 0115459	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-09 563 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include major depression 
and dysthymia.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to July 1974 
and November 1974 to January 1986.  This matter comes before 
the Board of Veterans Appeals (BVA or Board) on appeal from a 
February 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which 
denied the benefit sought on appeal.

The Board notes that in his appeal, the veteran claimed he 
suffered from post-traumatic stress disorder (PTSD) and major 
depression, however at his personal hearing in May 2000 he 
testified that he no longer wanted to pursue a claim for 
PTSD, and therefore PTSD was removed from the appeal.


FINDINGS OF FACT

1.  In a rating decision dated in May 1994, the RO denied the 
claim for service connection for a nervous disorder and the 
veteran did not file an appeal.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1994 decision is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

1.  The May 1994 RO decision which denied service connection 
for a nervous disorder was final.  38 U.S.C.A. § 7105 (West 
1991);  38 C.F.R. § 20.302, 20.1103 (2000).

2.  New and material evidence has been received in connection 
with the claim of entitlement to service connection for a 
nervous disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for major depression, dysthymia.  
Essentially, the veteran claims that he was treated and 
hospitalized with depression in 1973 while stationed with the 
Army, and that these problems have followed him throughout 
his service and during civilian life.  In a May 1994 rating 
decision, the RO denied service connection for a nervous 
condition on the basis that no evidence existed to show that 
a chronic condition existed during service, nor was there 
evidence of a psychosis to a compensable degree within one 
year of discharge.  The veteran did not appeal the denial.

As a general rule, within one year from the date of mailing 
of the RO's decision, a Notice of Disagreement (NOD) must be 
filed in order to initiate an appeal of any issue adjudicated 
by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In the present case, the veteran did not file a NOD 
within one year following the May 1994 decision.  Therefore, 
the decision is final and not subject to revision on the same 
factual basis. See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
See 38 U.S.C.A. § 5108.

In August 1999, the veteran submitted a request to reopen his 
claim for service connection.  The Board notes that although 
the RO recently decided the veteran's claim for major 
depression, dysthymia, in a February 2000 rating decision, 
and denied the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened, is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The veteran claims he is entitled to service connection for 
major depression or dysthymia.  A veteran is entitled to 
service connection for a disability resulting from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A.
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If a condition noted during service is not shown to 
have been chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for a disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Grober, 10 Vet.App. 
488, 495-498 (1997).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The evidence of record at the time of the 1994 RO denial 
included some, but not all of the veteran's service medical 
records and a VA examination.  During the VA examination, 
which was conducted in January 1994, the veteran reported 
that while stationed in Japan in 1973, he attended a party 
where he later awoke to find himself lying beside his car, 
with lipstick smeared in his face and wearing a wig.  He was 
unsure of what happened in the preceding hours, and reported 
the incident to his supervisor.  The veteran related that he 
was eventually transferred back to the United States, where 
he remained hospitalized for three months.  While there he 
had understood that he was diagnosed with depression, however 
he claimed he never had any sense that he was depressed, nor 
was he on any medication to treat depression.  He related 
that the doctor told him that he did not actually need to be 
there as long as he did.  He was reassigned to a different 
duty, but eventually left the service to try to work on his 
marital problems.  He returned to duty following his divorce 
from his first wife, then left again in 1985.  He encountered 
some problems in civilian life, including martial problems 
with his second wife.  The examiner noted his mental status 
to be unremarkable, and that the veteran did not appear 
depressed or anxious.  There was also no evidence to indicate 
a major mental disorder.  No diagnosis was established for 
Axis I, however, Axis II was diagnosed as a personality trait 
disorder, obsessive, compulsive traits noted, also some 
indication of paranoid traits noted as well. 

By rating decision dated May 1994, the RO denied the 
veteran's claim for service connection for a nervous 
condition, noting that there was no evidence of a chronic 
condition while in service and no evidence of a psychosis to 
a compensable degree within one year of discharge.  The RO 
based their decision upon the lack of a diagnosis of a 
psychiatric disorder on VA examination in January 1994 and 
the lack of evidence of treatment or hospitalization in the 
available service medical records.  However, the Board notes 
that all service medical records were not part of the file at 
the time of the decision.  Additional service medical records 
have since been obtained and are now part of the claims file.  
In addition, when the veteran submitted his August 1999 
statement requesting that his claim be reopened he identified 
additional VA records to support his claim. 

The evidence submitted subsequent to the RO's denial included 
additional service medical records which pertain to his March 
1973 treatment and hospitalization at Fort Sam Houston.  The 
records reflect that he was treated for the ingestion of an 
unknown quantity of windshield wiper fluid and alcohol, which 
he claimed he ingested after dressing up in women's clothing 
and driving off to a secluded spot while stationed in Japan.  
The veteran denied any psychiatric treatment prior to 
service, however he admitted to having homosexual thoughts 
during his childhood and having a fascination with women's 
clothing.  He eventually married in 1966 and then began to 
suffer the onset of periodic urges to dress in women's 
clothing.  While the veteran was hospitalized he showed no 
signs of suicidal, homicidal thoughts or acts, or evidence of 
psychosis or disabling neurosis.  The veteran was diagnosed 
with schizophrenia, latent, chronic and moderate, manifested 
by dissociative phenomenon, inappropriate behavior and acts 
of self-destruction.  

Also obtained subsequent to the 1994 RO denial were treatment 
records from the Lincoln VAMC dated July 1999 to August 1999.  
The records indicate that the veteran's wife made a call to 
the Telephone VA Care Office in July 1999, stating that she 
had an argument with the veteran that day, in which the 
veteran made the comment, "I'm going to end it all, I'm 
dead."  He was eventually referred to the Lincoln VA Mental 
Clinic, where he underwent an examination in which he 
complained of being tormented by thoughts of his wife leaving 
him.  The examiner noted that he did exhibit some mistrust 
and suspicion of his wife, but his memory was intact and he 
had clear, coherent speech.  According to the examiner, a 
dynamic formulation of traumatic past experiences, including 
being raped in service and a difficult divorce contributed to 
the perpetuation of chronic depression.  He was diagnosed 
with Axis I major depression, recurrent, and no diagnosis for 
Axis II and Axis III.

Also submitted was a statement from L.S. (Roy) Schoen, MS, 
CADAC of the Lincoln Vet Center.  The veteran had been 
seeking counseling with Mr. Schoen regarding his issues with 
depression, his marital relationship and PTSD.  He had 
informed Mr. Schoen regarding the incidents in service, as 
well as his current sleep problems and nightmares, which he 
attributes to his problems during service.   It was also 
noted that the veteran had been hospitalized at the Bryan 
Lincoln General Hospital in July 1999.  

By rating decision dated February 2000, without reopening the 
previously denied claim, the RO denied claims for service 
connection for both PTSD and for major depression, dysthymia.  
The decision to deny PTSD was based upon the lack of evidence 
to show that the veteran suffered from PTSD, and the claim 
for major depression, dysthymia was denied on the basis that 
the veteran had not submitted any evidence showing a link 
between his current condition and his military service.

The veteran appealed the February 2000 denial, and a personal 
hearing was held in May 2000 at the RO.  The veteran 
testified regarding his past history with paranoia and the 
incidents which occurred during service, including the 
incident in 1973, where he awoke beside his car with a wig 
and lipstick on.  He veteran claimed that the 1973 incident 
was paramount to his claim because he believed that his 
condition had started then.  The veteran also testified that 
he had dropped the PTSD claim, because he believed there was 
no way that he would be able to prove such a claim. 

Upon examination of the evidence, the Board finds that the 
Lincoln VAMC treatment records constitute new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder.  These 
records were not previously of record, and thus, are "new" 
evidence.  These records also provide a diagnosis of major 
depression.  As well, service medical records from 1973 
regarding the veteran's hospitalization during service have 
also been received and are also "new."  

At the time of the 1994 denial, the RO had determined that 
the VA treatment records showed no evidence of a psychiatric 
disorder and that while the veteran reported being treated in 
service with a diagnosis of depression being entered, the 
service medical records were negative for any evidence of 
treatment or hospitalization for a nervous disorder.  The 
evidence now of record includes service medical records 
showing the actual hospitalization in service in 1973 with a 
diagnosis of latent schizophrenia being entered and current 
VA treatment records showing a diagnosis of recurrent major 
depression.  This evidence clearly addresses the basis of the 
prior denial in the May 1994 rating decision.  As such, the 
evidence is "material," and so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  In conclusion, 
the Board finds that the veteran has submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and to this extent the appeal is allowed.

At this point, the Board notes that during the pendency of 
this appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In the present case, 
as the Board has reopened the veteran's claim for service 
connection, the impact of the VCAA will be addressed in the 
REMAND below.  
ORDER

New and material evidence has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder, and to this extent, the appeal is granted.



REMAND

Having reopened the veteran's claim for service connection, 
the next step is to determine whether the VA's duty to assist 
has been satisfied.  A review of the record leads the Board 
to conclude that this duty has not been satisfied.  

As noted in the decision above, during the pendency of the 
veteran's appeal, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a medical examination when such an examination is 
necessary to make a decision on the claim.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board finds that in light of the significance of the 
diagnosis in the 1999 VAMC treatment records as well as the 
evidence of a psychiatric hospitalization in service in 1973, 
the veteran should be provided a VA psychiatric examination 
to determine the nature and etiology of any current 
psychiatric disorder.  In addition, the record reflects that 
the veteran also received treatment at the Lincoln General 
Hospital in July 1999 and those records have not been 
obtained.  Therefore, it is the Board's opinion that in order 
to give the veteran every consideration with respect to the 
current appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should contact the veteran for 
the names and addresses of any health 
care providers whose records have not 
already been associated with the claims 
file and that the veteran has seen for 
treatment regarding his depression since 
his discharge from service.  After 
obtaining the necessary authorization, 
the RO should obtain and associate with 
the file any medical records identified 
by the veteran that have not been 
previously obtained including the 
records from the Lincoln General 
Hospital in July 1999.  If any requested 
records are not available, the claims 
file should be clearly documented to 
this effect.  

2.  The veteran should be scheduled a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder that may be present.  The claims 
file and a copy of this remand should be 
made available to the examiner for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and to 
offer an opinion as to whether any 
currently diagnosed psychiatric disorder 
is as likely as not causally or 
etiologically related to service.  The 
examiner's attention is called to the 
1973 hospitalization documented in 
service.  Any opinion should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  Any additional 
action considered necessary to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate procedures.  The purpose of this remand 
is to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

